DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 3/3/2021 including claims 1-23, out of which claims 2 and 15 have been cancelled. Remaining claims are 1, 3-14 and 16-23.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/21 was filed on .  The submission is in compliance  with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5,6,7,9, 12, 16, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (WO 2018128463), henceforth, ‘463, and further in view of  KR 100474889. Henceforth, ‘889
For claims 1, 9 and 16, ‘463 discloses following limitations:
 	A method performed by a user equipment communicating with a base station, the method comprising:
	(‘463: see abstract, (cf. abstract: user equipment= "terminal receiving downlink data in a wireless 
communication system", cf. fig 1: UE 10 and BS 20) 	receiving, from the base station, a radio-resource control 
 that includes a cell radio-network temporary-identifier; 
(‘463: (cf. [78 and [89]: the second UE ID= C-RNTI, is allocated by the NEXTGenCore (59g-CN) or eNB/gNB) UE and the network exchange RRC messages through the RRC layer. the UE and the network exchange RRC messages through the RRC layer. The RRC layer is responsible for the control of logical channels, transport channels and physical channels in connection with the configuration, re-configuration and release of RBs (Resource blocks ). RB is a logical path provided by L1 and L2 for data transmission between the terminal and the network. That is, RB means a service provided by L2 for data transmission between the UE and the E-UTRAN.)
entering, responsive to receiving the radio-resource control release message, an enhanced radio-resource control idle mode having discontinuous uplink and downlink communications with the base station; 
(‘463: (cf. [75]: DRX downlink transmission without state change in RRC Idle, cf. [93]: DRX uplink transmission without state change in RRC Idle. In D1 (cf. [78]) said UE ID= C-RNTI "is allocated by the NextGenCore (5G-CN)" but no information is given about when said UE IDis transmitted to the UE. Said UE-ID is however needed in the RRC-Idle modus in order to enable said discontinuous transmission and reception of data"without state transition". The RRC idle mode is entered from the RRC- Connected mode by releasing the RRC connected mode (cf. e.g. D1 [39]). Said transition is between RRC states and thus regulated and enabled via the RRC protocol. Thus, since- the UE-ID has to be known to the UE as soon as it enters the RRC Idle state, -- no contexts are kept for the UE in RRC Idle state (following the definition of RRC connected and idle states), and -a RRC release message triggers the transition of an UE from RRC connected state to RRC Idle state. The eNB 20 may select for the gateway 30, routing to the gateway 30 during radio resource control (RRC) activation , scheduling and transmission of paging messages, scheduling channel information (BCH), and the like. Perform connection mobility control in transmission, dynamic allocation of resources from the UL and DL to the terminals 10, (Continuous packet 
connectivity reads on enhanced RRC. ))
receiving, while in the enhanced radio-resource control idle mode and from the base station, a message, the message received in accordance with the cell radio-network temporary-identifier and the negotiated repeating 
time interval; and presenting, while in the enhanced radio-resource control idle mode, the received message.
(‘463: cf. [75]-[81]: receipt of downlink data (message) without RRC state change in RRC-Idle, using the
C-RNTI, to define the PDCCH for said downlink transmission. (Reads on receiving message.) ).
‘463 does not disclose following limitation, which is disclosed by ‘889, as follows:
negotiating, with the base station, a repeating time interval for potential receipt of a message;
(‘881: see abstract, a plurality of overhead messages are transmitted from a base station to a mobile station using a plurality of slots at a predetermined time period, the plurality of overhead messages are distributed and transmitted at predetermined intervals in the plurality of slots.
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘889 with those of ‘463 for the advantage of receiving the overhead messages with equal probability.

For claim 9, ‘463 discloses following limitations”
“A method performed by a base station communicating with a user equipment,”
(‘463:, The eNB 20 generally refers to a fixed station communicating with the terminal 10, and may be referred to in other terms such as a base station (BS), a base transceiver system (BTS), an access point, and the like.)
"group of messages" 
(‘463: (cf. [81]: messages are received at the UE in idle mode until the paging indicates "End of Data").A physical hybrid ARQ indicator channel (PHICH) carries a HARQ ACK (non-acknowledgement) / NACK (non-acknowledgement) signal for UL-SCH transmission. A physical uplink control channel (PUCCH) carries UL control information such as HARQ ACK / NACK, a scheduling request, and a CQI for downlink transmission.
Rest of limitations are same as in claim 1.

For claim 16. ‘463 discloses following limitation:
A user equipment comprising: a processor and a computer-readable storage media comprising
(‘463: see claim 12, The terminal 1210 includes a processor 1211, a memory 1212, and a transceiver 1213.
 The memory 1212 is connected to the processor 1211 and stores various information for driving the 

Rest of limitations in claim 16 are same as in claim 1.

For claim 5, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1.In addition, ‘463 discloses following limitations.
transmitting, to the base station, an acknowledgment message that confirms the receiving of the message.
(‘463: A physical hybrid ARQ indicator channel (PHICH) carries a HARQ ACK (non-acknowledgement) / NACK (non-acknowledgement) signal for UL-SCH transmission. A physical uplink control channel (PUCCH) carries UL control information such as HARQ ACK / NACK, a scheduling request, and a CQI for downlink transmission.)

For claims 6-7, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1 and 1&6 resapectively.In addition, ‘463 discloses following limitations.
6. wherein receiving the message includes receiving a group of messages.
7. sending, to the base station, a group acknowledgment message that confirms the receiving of the group of messages.
"group of messages" 
(‘463: (cf. [81]: messages are received at the UE in idle mode until the paging indicates "End of Data").A physical hybrid ARQ indicator channel (PHICH) carries a HARQ ACK (non-acknowledgement) / NACK (non-acknowledgement) signal for UL-SCH transmission. A physical uplink control channel (PUCCH) carries UL control information such as HARQ ACK / NACK, a scheduling request, and a CQI for downlink transmission.

For claim 20, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1 and 1&6 resapectively.In addition, ‘463 discloses following limitations.
wherein the enhanced radio-resource control idle mode manager application is further configured to: 

 (‘463: (cf. [81]: messages are received at the UE in idle mode until the paging indicates "End of Data").A physical hybrid ARQ indicator channel (PHICH) carries a HARQ ACK (non-acknowledgement) / NACK (non-acknowledgement) signal for UL-SCH transmission. A physical uplink control channel (PUCCH) carries UL control information such as HARQ ACK / NACK, a scheduling request, and a CQI for downlink transmission.

For claim12, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claim 9.In addition, ‘463 discloses following limitations.
retransmitting the group of messages in accordance with the negotiated repeating time interval if the group acknowledgment has not been received. 
(‘463: A physical hybrid ARQ indicator channel (PHICH) carries a HARQ ACK (non-acknowledgement) / NACK (non-acknowledgement) signal for UL-SCH transmission. A physical uplink control channel (PUCCH) carries UL control information such as HARQ ACK / NACK, a scheduling request. ---AM RLC provides retransmission through automatic repeat request (ARQ) for reliable data transmission.

For claim 22, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claim 9.In addition, ‘463 discloses following limitations.
wherein negotiating the repeating time interval includes the base station transmitting, to the user equipment, time intervals associated with paging operations the base station intends to perform using a paging channel.
(‘463: In the RRC_IDLE state, the UE designates a paging DRX cycle. In more detail, the UE monitors a paging signal at a specific paging occasion for each UE specific paging DRX cycle. Paging opportunity is the time interval during which the paging signal is transmitted. The terminal has its own paging opportunity.)

For claim 23, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claim 
9.’463 discloses following limitation:

while the user equipment operates in a radio-resource control connected mode.
‘463 does not disclose following limitation, which is disclosed by ‘889, as follows:
wherein the enhanced radio-resource control idle mode manager application is further configured to: cause the user equipment to negotiate the repeating time interval 
(‘881: see abstract, a plurality of overhead messages are transmitted from a base station to a mobile station using a plurality of slots at a predetermined time period, the plurality of overhead messages are distributed and transmitted at predetermined intervals in the plurality of slots.
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘889 with those of ‘463 for the advantage of receiving the overhead messages with equal probability.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ‘463, and in 
view of  ‘889 and, further in view of  PUDNEY ( US 20160337417 ). Henceforth, ‘417.
For claims 3, 10 and 17 , ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1, 9 and 16 respectively , with the exception of following limitation, which is disclosed by ‘417, as follows:
wherein the repeating time interval is determined by a core network and provided, to the user equipment, via the base station.
(‘417: [0013] message from the one or more base stations serving the paging area to the at least one second device in response to the level of priority indicated by the QoS indicator received in the communication from the core network.--- The step of triggering the retransmission of the at least one radio interface paging repeated for a (pre-determined) number of times and/or at regular intervals, especially determined according to the QoS indicator (specifically its contents indicating a QoS and/or priority).
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘889 with those of ‘463 in view of ‘889 for the advantage of prioritising/deprioritising the transmission of at least one radio interface paging message from the one or more base stations.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of  ‘889 and, further in view of  KIM ( KR 20120013784). Henceforth, ‘784.
For claims 4, 13 and 18, ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to 
preceding claims 1, 9 and 16 respectively , with the exception of following limitation, which is disclosed by ‘784, as follows:
wherein receiving the message includes: receiving a unicast message that is a short-message service message. 
(‘784: The terminal may wish to use a unicast service such as a short messaging service (SMS) even while using a broadcast service through an E-MBS carrier..
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘784 with those of ‘463 in view of ‘889 for the advantage of controlling a terminal to efficiently switch carriers.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of  ‘889 and, further in view of  RYOO et al  ( US 20200037345). Henceforth, ‘345.
For claim 8 ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1, 6 and 7 sequentially , with the exception of following limitation, which is disclosed by ‘345, as follows:
wherein sending the group acknowledgment message includes sending the group acknowledgment message via specific physical random access channel resources of a unified air interface. 
(‘345: The UE acquires synchronization of the eNB and SI and operates according to UPCH and PRACH 
information configured through SI. When receiving the RAP signal of the UE through resources configured 
ACK (msg4) which is a response of the eNB to Msg3.
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘345 with those of ‘463 in view of ‘889 for the advantage of configure numerology information when transmitting the paging message to the UE in the case of an MT call.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of  ‘889 and, further in view of  Croft et al  ( CN 1040932). Henceforth, ‘932.
For claim 21 ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 1, with the exception of following limitation, which is disclosed by ‘932, as follows:
wherein negotiating the repeating time interval is based on a projected power consumption level by the user equipment. 
(‘932: a mobile station in the standby mode capable of improving battery life, comprising: a receiver for sequentially receiving and transmitting the wireless signal from the base station of the repeated finite length of data message; data demodulator, the input end and the output end of the receiver is connected, for processing from the receiver from the received message to produce a data value, encoder, whose input end is connected with the output end of the data demodulator; for decoding the data value from the data demodulator to generate a data bit and generating a correct or incorrect decoding of the indication according to the accumulated majority voting of all the data values, and a power saving timer, connected with said member for causing any one of the above component to reduce power consumption within a predetermined time period after receiving the indication of correct decoding from the decoder.)
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘932 with those of ‘463 in view of ‘889 for the advantage of power consumtion.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of  ‘889 and, further in view of  Bley et al  ( US 20060269028). Henceforth, ‘028.

communicating with other base stations to synchronize transmitting one or more messages from the group of messages. 
(‘028: see claim 12. A method for the synchronization of at least two wireless network nodes (A, B) comprising: initiating a communication connection between the network nodes, transmitting a synchronization message packet bounded within a time period (T.sub.SP) from a first network node (A) at time intervals (T.sub.V) with a plurality of synchronization messages, and opening a second network node (B))
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘028 with those of ‘463 in view of ‘889 for the advantage of opening a temporally bounded reception window at time intervals (T.sub.2) within which the at least one synchronization message can be received..

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of  ‘889 and, further in view of  Islamet al  ( US 20190053162). Henceforth, ‘162.
For claim 14 ‘463 in view of ‘889 discloses all limitations of subject matter , as applied to preceding claims 9, with the exception of following limitation, which is disclosed by ‘162, as follows:
wherein transmitting the group of messages includes scrambling each message of the group of messages in accordance with the cell radio-network temporary- identifier. 
(‘162: [0125]. base station 405 may use a UE identifier associated with the UE 410 to encode the wakeup message, e.g., a C-RNTI of the UE 410. The first transmit beam may have a beam width that is wider than the beam widths used for other signals/messages transmitted to the UE 410, e.g., beam management transmit beams, data transmit beams, etc.)
It would have been obvious to a person of ordinary skill before  the effective date of invention to have combined limitations of ‘028 with those of ‘463 in view of ‘889 for the advantage to mitigate high path losses associated with mmW transmissions..
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if 
rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 19;
wherein the received message is an encrypted message and the enhanced radio-resource control idle mode manager application is further configured to decrypt the message.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ryoo et al ( US 20170366236 ) discloses The present disclosure relates to a system and communication technique of fusing a 5G communication system supporting higher data transmission rate than a 4G system with an IoT technology. The present disclosure may be applied to intelligent services (e.g., smart home, smart building, smart city, smart car or connected car, health care, digital education, retail business, security and safety related service, or the like). According to embodiments of the present disclosure, a method for paging using beamforming by a base station in a wireless communication system may include: determining a paging option for a terminal based on at least one of whether a cell is in a dormant mode, information on a number of terminals within the cell, or traffic load information of the cell, notifying the terminal of information on the determined paging option, and performing a paging operation on the terminal based on the determined paging option.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647